DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group II, claim 2, in the reply filed on 06/13/2022 is acknowledged.
Status of Claims
Claims 1-3 are pending in the current application.  Claims 1 and 3 are withdrawn from consideration as being directed to non-elected invention.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 4, the term “remotes” should read “remote units” according to Fig. 5 and Paragraph [0058] of applicant’s specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2015/0244430 A1), in view of Kodaypak et al. (US 2019/0372693 A1), hereinafter referred to as Kodaypak.

	Regarding claim 2, Shattil teaches a distributed antenna system (DAS) for a wireless network (Shattil - Fig. 1; Paragraph [0028], note a distributed antenna system comprising a network of geographically distributed base transceiver stations; Paragraph [0092], note super array processing system 112 comprises one or more general-purpose computers programmed to function as a special-purpose computer configured to perform cooperative-MIMO processing in a distributed antenna system), the DAS comprising:
	a virtualized digital unit pool (Shattil - Paragraph [0032], note central processing comprises distributed computing, dynamically allocate processing resources within a centralized baseband pool to different virtualized base stations); and
	a plurality of remotes communicatively connected to the virtualized digital unit pool through a transmission network (Shattil - Fig. 1; Paragraph [0026], note RAN (radio access network) baseband processing is performed at a central processor (comprising the centralized baseband pool), fronthaul links connect each base transceiver station to the central processor; Paragraph [0114], note the base transceiver stations 101.1-101.N can comprise remote radio heads), and having a low-PHY function (Shattil - Fig. 1; Paragraph [0260], note implementing physical layer processing at the base transceiver stations 101.1-101.N while implementing other processing (e.g., higher layer processing, or the higher layer processing plus some of the Physical layer processing) at the central processor 110).
	Shattil does not teach wherein the DAS is for a next generation wireless network.
	In an analogous art, Kodaypak teaches wherein the DAS is for a next generation wireless network (Kodaypak - Fig. 1; Paragraph [0025], note network node 104 can include nodes in a distributed antenna system (DAS); Paragraph [0026], note mobile network 106 can be configured to provide and employ 5G cellular networking features and functionalities).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kodaypak into Shattil in order to utilize 5G wireless communications in a distributed antenna system to reduce latency and increase data rates (Kodaypak - Paragraph [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Noriega et al. (US 2017/0188412 A1) discloses network function virtualization and virtual instances of access nodes running on a pool of processors.
	Bhorkar (US 2019/0116505 A1) discloses network function virtualization, cloud RAN infrastructure comprising distributed remote radio heads and centralized baseband units, and allocating/deactivating baseband units in a BBU pool.
	Nammi et al. (US 10,348,386 B1) discloses network function virtualization in 5G networks, a centralized virtual resource pool, and remote radio units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461